Title: From John Adams to Mercy Otis Warren, 25 November 1775
From: Adams, John
To: Warren, Mercy Otis


     
      Philadelphia Novr. 25. 1775
      Madam
     
     I had the Pleasure of yours of Novr. 4th several Days ago.
     You know Madam, that I have no Pleasure or Amusements which has any Charms for me. Balls, Assemblies Concerts Cards, Horses, Dogs, never engaged any Part of my attention or Concern. Nor am I ever happy in large and promiscuous Companies. Business alone, with the intimate unreserved Conversation of a very few Friends, Books, and familiar Correspondences, have ever engaged all my Time, and I have no Pleasure no Ease in any other Way. In this Place I have no opportunity to meddle with Books, only in the Way of Business. The Conversation I have here is all in the ceremonious reserved impenetrable Way. Thus I have sketched, a Character for myself of a morose Philosopher and a Surly Politician, neither of which are very amiable or respectable, but yet there is too much truth in it, and from it you will easily believe that I have very little Pleasure here, excepting in the Correspondence of my Friends, and among these I assure you Madam there is none, whose Letters I read with more Pleasure and Instruction than yours. I wish it was in my Power to write to you oftener than I do, but I am really engaged in constant Business of seven to ten in the Morning in Committee, from ten to four in Congress and from Six to Ten again in Committee. Our Assembly is scarcly numerous enough for the Business. Every Body is engaged all Day in Congress and all the Morning and evening in Committees. I mention this Madam as an Apology for not writing you so often as I ought and as a Reason for my Request that you would not wait for my Answers.
     The Dispute you mention between the House and Board, I hope will be easily settled. Yet I believe the Board acted with great Honour and Integrity and with a wise Design and a virtuous Resolution to do nothing that should endanger the Union. But I am clear that it is best the two Houses should join in the Appointment of officers of Militia, and I am equally clear that the Resolve of Congress was intended to leave it to the Discretion of the Colony to adopt such a Mode as should please themselves and I have done myself the Honour to write these Sentiments to the Board, who were pleased to write to us upon the occasion.
     Am obliged to you for your Account of the state of Things in Boston, I am ever anxious about our Friends who remain there and nothing is ever more acceptable to me than to learn what passes there.
     
     The Inactivity of the two Armies, is not very agreable to me. Fabius’s Cunctando was wise and brave. But if I had submitted to it in his situation, it would have been a cruel Mortification to me. Zeal, and Fire and Activity and Enterprize Strike my Imagination too much. I am obliged to be constantly on my Guard. Yet the Heat within will burst forth at Times.
     The Characters drawn in your last entertained me very agreably. They were taken off, by a nice and penetrating Eye. I hope you will favour me with more of these Characters. I wish I could draw a Number of Characters for your Inspection. I should perhaps dawb on the Paint too thick—but the Features would be very strong.
     The General is amiable and accomplished and judicious and cool; you will soon know the Person and Character of his Lady. I hope she has as much Ambition, for her Husbands Glory, as Portia and Marcia have, and then the Lord have Mercy on the Souls of Howe and Burgoigne and all the Troops in Boston.
    